06/03/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0610



                            No. DA 21-0610

MARK DEMING,

           Plaintiff and Appellant,

     v.

JASON DEMING and KELLY DEMING,

           Defendants and Appellees.

                                ORDER



     Upon consideration of Appellees’ unopposed Motion for Extension

of Time to File Response Brief, and good cause appearing,

     IT IS HEREBY ORDERED that the Appellees are granted an

extension of time to and including July 13, 2022, within which to prepare,

file, and serve the Appellees’ Response to the Appellant’s Opening Brief.




                                                             Electronically signed by:
KJ                                                              Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                    June 3 2022